OPINION — AG — QUESTION: "DOES THE 40 HOUR WEEK AS APPLIED TO ALL STATE EMPLOYEES, APPLY TO THE STATE HIGHWAY PATROL?" — NEGATIVE; THAT OKLAHOMA HIGHWAY PATROLMEN, HAVING VOLUNTARILY ACCEPTED EMPLOYMENT BY THE STATE, PURSUANT TO STATUTE, ON A FIXED SALARY BASIS, UNDER APPROPRIATIONS MADE FOR SUCH PURPOSE BY THE LEGISLATURE, CANNOT COMPEL THE STATE TO EITHER SHORTEN THEIR HOURS OF SERVICE OR INCREASE THEIR COMPENSATION. CITE:  61 Ohio St. 1961 3 [61-3], ARTICLE XXIII, SECTION 1, HOUSE BILL NO. 882, HOUSE JOINT RESOLUTION NO. 517  (W. J. MONROE)